Exhibit 10.2
FIRSTMERIT CORPORATION
AMENDED AND RESTATED
CHANGE IN CONTROL TERMINATION AGREEMENT
(TIER I)
     THIS AGREEMENT (“Agreement”) originally was effective the [insert date]
(“Effective Date”), by and between FirstMerit Corporation, an Ohio corporation
(the “Company”), and [insert executive name], the executive employee who has
executed this Agreement (“Employee”). Effective as of this 8th day of January,
2009, the parties hereby amend and restate the Agreement (as previously amended
and restated from time to time) as set forth herein.
RECITALS:
     A. The Employee serves as an executive and is considered a key corporate
officer of the Company or one of its affiliates.
     B. The Board of Directors of the Company (“Board”) has determined that the
interests of the Company’s shareholders will be best served by ensuring that key
corporate officers will adhere to the policies of the Board and senior
management with respect to any event by which another entity would acquire
effective control of the Company.
     C. The Board has also determined that it is in the best interests of the
shareholders to promote stability among key officers and employees, particularly
during the period leading up to and after another entity acquires effective
control of the Company.
     D. Employee and the Company may have previously entered into a Change in
Control Termination Agreement, which agreement is being replaced in its entirety
by this Agreement, and have also entered into a Displacement Agreement which
protects Employee in the circumstance of a displacement of the Employee which
occurred due to a merger or acquisition described in the Displacement Agreement.
If an event (or series of events) creates an entitlement under both the
Displacement Agreement and this Agreement, the Employee will not be entitled to
be paid benefits under both this Agreement and the Displacement Agreement but
will be entitled to a benefit under this Agreement or under the Displacement
Agreement, whichever produces the largest after-tax benefit to the Employee.
     IN CONSIDERATION OF THE FOREGOING, the mutual covenants hereinafter
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the Company and Employee agree as follows:
     1. Duties of Employee. In exchange for the compensation and benefits
described in this Agreement, the Employee agrees to discharge the obligations
described in paragraph 9 and, consistent with his or her duties to shareholders
and other legal obligations, Employee shall support the position of the Board
and the Company’s senior management and shall take any action reasonably
requested by the Board and the Company’s senior management with respect to any
event that may or will constitute a Change in Control. The Employee agrees (on
his/her own behalf and in behalf of his/her heirs, assigns and beneficiaries)
that the compensation and

 



--------------------------------------------------------------------------------



 



benefits described in this Agreement are adequate consideration for the
obligations assumed in this Agreement.
     2. Change in Control. The term “Change in Control” shall mean the
occurrence of the earliest to occur of any one of the following events on or
after the Effective Date and while in the employ of the Company or any
Subsidiary (as defined below) before a Change in Control or, after a Change in
Control, the Change Entity or any Related Entity (each as defined below), and
shall occur on the date that:
          (a) The individuals who, on April 19, 2000, constituted the Board (the
“Incumbent Directors”) are replaced during any 12-month period by directors
whose appointment or election was not endorsed by a majority of the members of
the Incumbent Board before the date of appointment or election;
          (b) Any “person” (as such term is defined in Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”) or more than one person
acting as a “group” (as such term is defined in Section 409A of the Code)
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company;
          (c) Any “person” (as such term is defined in Section 409A of the Code)
or more than one person acting as a “group” (as such term is defined in
Section 409A of the Code) acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of the Company possessing 30% or more of the total voting
power of the stock of the Company; provided, however, that the event described
in this paragraph (c) shall not be deemed to be a Change in Control for purposes
of this paragraph (c) by virtue of any of the following acquisitions:
          (i) by the Company or any Subsidiary (i.e., any entity related to the
Company through common ownership as determined under Sections 414 or 1563 of the
Code);
          (ii) by or through any employee benefit plan sponsored or maintained
by the Company or any Subsidiary and described (or intended to be described) in
Section 401(a) of the Code;
          (iii) directly through an equity compensation plan maintained by the
Company or any Subsidiary, including a program described in Section 423 of the
Code;
          (iv) by any underwriter temporarily holding securities pursuant to an
offering of such securities;
          (v) by any entity or “person” (including a “group” as contemplated by
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) with respect to which that
acquirer has filed SEC Schedule 13G indicating that the securities were not
acquired and are not held for the purpose of or with the effect of changing or
influencing, directly or indirectly, the Company’s management or policies
(regardless of whether such acquisition of securities is considered to
constitute the acquisition of control under the

-2-



--------------------------------------------------------------------------------



 



Bank Holding Company Act of 1956 pursuant to Regulation Y promulgated
thereunder), unless and until that entity or person files SEC Schedule 13D, at
which point this exception will not apply to outstanding securities eligible to
vote for the election of the Board (“Company Voting Securities”), including
those previously subject to an SEC Schedule 13G filing; or
          (vi) pursuant to a Non-Control Transaction (as defined in paragraph
(d)).
          (d) The date of the consummation of a merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
any of its Subsidiaries that requires the approval of the Company’s
shareholders, whether with respect to such transaction or the issuance of
securities in connection with the transaction (a “Business Combination”) that
results in an event described in subparagraphs (a), (b) or (c) or (f), unless
immediately following such Business Combination:
          (i) more than 50% of the total voting power of (A) the corporation
resulting from such Business Combination (the “Surviving Entity”), or (B) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors (“Total Voting Power”) of the Surviving Entity (the “Parent Entity”),
is represented by Company Voting Securities that were outstanding immediately
prior to such Business Combination (or, if applicable, shares into which such
Company Voting Securities were converted pursuant to such Business Combination),
and such voting power among the holders thereof is in substantially the same
proportion as the voting power of such Company Voting Securities among the
holders thereof immediately prior to the Business Combination; and
          (ii) at least a majority of the members of the board of directors of
the Parent Entity (or, if there is no Parent Entity, the Surviving Entity)
following the consummation of the Business Combination were Incumbent Directors
at the time of the Board’s approval of the execution of the initial agreement
providing for such Business Combination
          Any Business Combination which satisfies all of the criteria specified
in (d)(i) and (d)(ii) shall be deemed to be a “Non-Control Transaction”);
          (e) The date that the shareholders of the Company approve a plan of
complete liquidation or dissolution of the Company resulting in any of the
events described in subparagraphs (a), (b) or (c) or (f); or
          (f) The date that any one person (as defined in Section 409A of the
Code) or more than one person acting as a group (as defined in Section 409A of
the Code), acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than 40% of
the total gross fair market value of all assets of the Company immediately
before such acquisition or acquisitions; provided, however, that for purposes of

-3-



--------------------------------------------------------------------------------



 



determining whether a Change in Control has occurred pursuant to this
subparagraph (f), any transfer described in Treasury Regulation
§1.409A-3(i)(5)(vii)(B) shall be disregarded.
     The foregoing definition of Change in Control shall be construed consistent
with the definition of “change in control event” in Section 409A of the Code.
     Notwithstanding the foregoing, a Change in Control of the Company shall not
be deemed to occur solely because any person or group acquires beneficial
ownership of more than 30% of the Company Voting Securities as a result of the
acquisition of Company Voting Securities by the Company which reduces the number
of Company Voting Securities outstanding; provided, that if within the 12-month
period after such acquisition by the Company such person or persons becomes the
beneficial owner of additional Company Voting Securities that increases the
percentage of outstanding Company Voting Securities beneficially owned by such
person or persons by more than one percent, a Change in Control of the Company
shall then occur.
     For purposes of this Agreement, the entity resulting from a Change in
Control (including, if appropriate, the Company) or succeeding to the Company’s
interest in connection with a Change in Control is referred to as the “Change
Entity.”
     If more than one event that constitutes a Change in Control occurs during a
Protection Period, the Employee shall be entitled to the amount that equals the
largest after-tax amount generated by any of the Changes in Control.
     If one or more events generate a payment under both this Agreement and the
Displacement Agreement, the Employee will be entitled only to the benefit
described in this Agreement or in the Displacement Agreement, whichever provides
the highest after-tax value to the Employee, but will not be entitled to amounts
under both agreements.
     Notwithstanding any other provision of this Agreement, the Employee will
not be entitled to any amount under this Agreement if he/she acted in concert
with any person or group (as defined above) to effect a Change in Control, other
than at the specific direction of the Board and in his/her capacity as an
employee of the Company or any Subsidiary.
     2A. Benefits Upon Certain Changes in Control.
          (a) On the occurrence of any Change in Control during Employee’s
employment with the Company or any Subsidiary, the Employee shall be entitled to
(and each of the Change Entity and all Related Entities shall be jointly liable
for) the benefits provided in subparagraphs (b) and (c) below; provided that
such benefits shall not apply if such Employee’s employment with the Company or
any Subsidiary is subsequently terminated for Cause (as used for purposes of
this Agreement). For the avoidance of doubt, nothing in this paragraph 2A shall
operate to accelerate the payment or settlement of any amount or benefit in a
manner that would violate Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”).
          (b) Except as provided in subparagraph (a) above, upon a Change in
Control during Employee’s employment with the Company or any Subsidiary (i) the
Employee’s outstanding stock options, restricted stock and other stock, phantom
stock, stock appreciation rights or similar arrangements in which he
participates, whether issued before, in connection

-4-



--------------------------------------------------------------------------------



 



with or after the Change in Control will be fully vested and exercisable and
settled as described in the applicable plan or plans and (ii) notwithstanding
any provisions to the effect that rights terminate upon termination of
employment, the Employee (or his beneficiary) shall be given the remaining
period provided in the grant (determined without regard to any termination of
employment by the Employee following the Change in Control), to realize or
exercise all rights or options provided under such plans with respect to any
stock option, and other stock, phantom stock, stock appreciation rights or
similar grants.
          (c) Except as provided in subparagraph (a) above, upon a Change in
Control during Employee’s employment with the Company or any Subsidiary, the
following shall apply for purposes of calculating the Employee’s benefits, if
applicable, under the FirstMerit Corporation Amended and Restated Supplemental
Executive Retirement Plan, originally effective on February 13, 1987 and amended
and restated effective of as November 20, 2008, and as maybe amended from time
to time, and/or any other nonqualified plan of deferred compensation in effect
during the Protection Period (the “SERP”):
          (i) (x) for purposes of calculating the Employee’s Monthly Retirement
Income (as defined in the SERP) under Sections 4.01 and 4.02 (or successor
section) of the SERP and for purposes of determining the Employee’s vested
Monthly Retirement Income under Section 4.05 (or successor section) of the SERP,
the Employee’s Years of Service (as defined in the SERP) shall be increased by
24 months; (y) for purposes of calculating the Employee’s Monthly Retirement
Income under Section 4.02 of the SERP, the Employee’s Attained Age (as defined
in the SERP) shall be increased by 24 months; and (z) the Employee’s Average
Monthly Earnings for purposes of the SERP shall be deemed to be equal to the
higher of (A) the Employee’s Average Monthly Earnings under the SERP as then in
effect and (B) the total of the highest monthly base salary earned by the
Employee during the 24 months immediately preceding the Employee’s termination
of employment and the value of the incentive compensation payment the Employee
would receive if payout was made at the “target” percentage for the Employee
under the Company’s Executive Incentive Plan (and/or any analogous plan adopted
after the date of this Agreement) in the year of the Employee’s termination of
employment (or any higher percentage based on objective criteria specified in
the Incentive Compensation Plan for the year in which the date of termination
occurs and/or any analogous plan adopted after the date of this Agreement) that
the Employee has achieved before the date of termination) in the year of
Employee’s termination of employment divided by 12.
          (ii) The terms of this paragraph 2A(c) shall apply only if the
Employee is a participant in the SERP, and shall supersede any contrary
provisions of the SERP and any membership agreement executed between the Company
and the Employee in connection with the Employee’s participation in the SERP,
unless expressly provided otherwise in such membership agreement. The Employee’s
SERP benefit, calculated using the provisions of this paragraph 2A(c), is
assumed to commence on the earliest date upon which the Employee is eligible to
retire under the SERP for purposes of determining the Actuarial Equivalent (as
defined in the SERP) of such benefit.

-5-



--------------------------------------------------------------------------------



 



     3. Company’s Right to Terminate. The entity with which the Employee has a
direct employment relationship (“Employer”) may terminate the Employee’s
employment at any time during the term of this Agreement, subject to the terms
of this Agreement and the obligation to provide the amounts stated herein if
due. For purposes of this Agreement, any reference to the Employee’s
“termination” or “termination of employment” (or any form thereof) shall mean
the Employee’s “separation from service”, within the meaning of Section 409A of
the Code, from the Employer and all entities that, along with the Employer would
be treated as a single employer under Sections 414(b) and (c) of the Code.
     4. Termination in Connection With a Change in Control. In the event of
termination of employment from the Company or any Subsidiary before a Change in
Control or, after a Change in Control, the Change Entity or any Related Entity
(including an involuntary termination while the employee is absent from active
employment pending determination of Disability under the procedures described in
paragraph 4(a)) within the “Protection Period” (i.e., the period beginning on
the date the Board first learns of an act or event that results in a Change in
Control, even if that period begins before the Effective Date, and ending on the
last day of the number of calendar months specified in Item 10 on Exhibit A
beginning coincident with or immediately after a Change in Control), the
Employee shall be entitled to the benefits provided in paragraph 6 unless such
termination is because of the Employee’s death or determination of Disability
(as described in paragraph 4(a)), for Cause, or by the Employee other than for
Good Reason.
          (a) Disability. The term “Disability” shall mean termination because
of Total and Permanent Disability as defined in the Long-Term Disability Plan in
effect at any time during the Protection Period in which the Employee is or was
participating when the condition began (or, if the Employee is or was not
participating in a Long-Term Disability Plan when the condition begins, as
defined under any long-term disability program in effect at any time during the
Protection Period). If the Employee is deemed Disabled, his date of termination
will be the end of any period prescribed under the long-term disability plan for
determining eligibility for long term disability benefits and any termination
occurring before that date will not be a termination for Disability. Also, any
adjustment to the Employee’s compensation, job duties or other circumstances of
employment during the period his Disability is being established will not
constitute a basis for “Good Reason” under paragraph 4(c).
          (b) Cause. The term “Cause” shall mean one or more of the following
acts of the Employee:
          (i) any act of fraud, intentional misrepresentation, embezzlement,
misappropriation or conversion by the Employee of the assets or business
opportunities of the Company or any Subsidiary before a Change in Control or,
after a Change in Control, the Change Entity or any entity related through
common ownership (as determined under Sections 414 and 1563 of the Code) to the
Change Entity (“Related Entity”);
          (ii) conviction of the Employee of (or plea by the Employee of guilty
to) a felony (or a misdemeanor that originally was charged as a felony but was
reduced to

-6-



--------------------------------------------------------------------------------



 



a misdemeanor as part of a plea bargain) or intentional and repeated violations
by the Employee of the Employer’s written policies or procedures;
          (iii) disclosure, other than through mere inadvertance, to
unauthorized persons of any Confidential Information (as defined below);
          (iv) intentional breach of any contract with or violation of any legal
obligation owed to the Company or any Subsidiary before a Change in Control or,
after a Change in Control, the Change Entity or any Related Entity;
          (v) dishonesty relating to the duties owed by the Employee to the
Company or any Subsidiary before a Change in Control or, after a Change in
Control, the Change Entity or any Related Entity;
          (vi) the Employee’s (x) willful and continued refusal to substantially
perform assigned duties (other than any refusal resulting from sickness or
illness or while suffering from an incapacity due to physical or mental illness,
including a condition that does or may result in a Disability, or attributable
to an event that constitutes Good Reason, as defined in paragraph (c)),
(y) willful engagement in gross misconduct materially and demonstrably injurious
to the Company or any Subsidiary before a Change in Control or, after a Change
in Control, the Change Entity or any Related Entity or (z) breach of any term of
this Agreement; or
          (vii) any intentional cooperation with any party attempting to effect
a Change in Control unless (y) the Board has approved or ratified that action
before the Change in Control or (z) that cooperation is required by law.
     However, Cause will not arise solely because the Employee is absent from
active employment during periods of vacation, consistent with the Employer’s
applicable vacation policy, sickness or illness or while suffering from an
incapacity due to physical or mental illness, including a condition that does or
may result in a Disability or other period of absence initiated by the Employee
and approved by the Employer.
     The term “Confidential Information” shall mean any and all information
(other than information in the public domain) related to the Company’s, any
Subsidiary’s, the Change Entity’s or any Related Entity’s business, including
all processes, inventions, trade secrets, computer programs, technical data,
drawings or designs, information concerning pricing and pricing policies,
marketing techniques, plans and forecasts, new product information, information
concerning methods and manner of operations and information relating to the
identity and location of all past, present and prospective customers and
suppliers.
          (c) Good Reason. The term “Good Reason” shall mean any of the
following to which the Employee has not specifically consented in writing:
          (i) at any time during the Protection Period, any breach of this
Agreement (including breach of the commitments undertaken under paragraph 9(d)
of any nature whatsoever) by or on behalf of the Company or any Subsidiary
before a Change in Control or, after a Change in Control, the Change Entity or
any Related Entity;

-7-



--------------------------------------------------------------------------------



 



          (ii) at any time during the Protection Period, a reduction in the
Employee’s title, duties, responsibilities or status, as compared to either
(y) the Employee’s title, duties, responsibilities or status immediately before
the beginning of the Protection Period or (z) any enhanced or increased title,
duties, responsibilities or status assigned to the Employee during the
Protection Period;
          (iii) at any time during the Protection Period, the permanent
assignment to the Employee of duties that are inconsistent with (y) the
Employee’s office immediately before the beginning of the Protection Period or
(z) any more senior office to which the Employee is promoted during the
Protection Period;
          (iv) during any calendar year ending during the Protection Period (or
any fractional calendar year ending within the Protection Period), a 15 percent
(or larger) reduction (other than a reduction that is attributable to any
termination for death, after reaching age 65 (but only if the Employee is then
entitled to an immediate, unreduced benefit under a deferred compensation plan
described in Section 401(a) of the Code), Disability or Cause, voluntary
termination by the Employee other than for Good Reason or for any period of
temporary absence protected by law or initiated by the Employee and approved by
the Employer) in the aggregate value of the highest of the Employee’s total
compensation for the calendar year ending before the Date of Termination
(including base salary, cash bonus potential, the value of employee benefits,
other than value associated solely with the performance of investments the
Employee controls, and fringe benefits but excluding compensation attributable
to the exercise or liquidation of stock options) or, if higher, the Employee’s
total compensation for the last calendar year ending before the beginning of the
Protection Period (including base salary, cash bonus potential, the value of
employee benefits, other than value associated solely with the performance of
investments the Employee controls, and fringe benefits) but, in both cases,
determined without regard to any amounts, paid or payable, under paragraphs 6,
7, 8 and 11;
          (v) at any time during the Protection Period, a requirement that the
Employee relocate to a principal office or worksite (or accept indefinite
assignment) to a location more than 50 miles distant from (y) the principal
office or worksite to which the Employee was assigned immediately before the
beginning of the Protection Period or (z) any location to which the Employee
agreed, in writing, to be assigned after a Change in Control;
          (vi) at any time during the Protection Period, the imposition on the
Employee of business travel obligations substantially greater than the
Employee’s business travel obligations during the 12-consecutive-calendar-month
period ending immediately before the beginning of the Protection Period but
determined without regard to any special business travel obligations associated
with activities relating to the Change in Control;
          (vii) at any time during the Protection Period, the Employer’s
(u) failure to continue in effect any material fringe benefit or compensation
plan, retirement or deferred compensation plan, life insurance plan, health and
accident plan, sick pay plan or disability plan in which the Employee is
participating (or was eligible to participate)

-8-



--------------------------------------------------------------------------------



 



immediately before the beginning of the Protection Period, (v) modification of
any of the plans or programs just described that adversely affects the potential
value of the Employee’s benefits under those plans (other than value associated
solely with the performance of investments the Employee controls) or (w) failure
to provide the Employee, after a Change in Control, with the same number of paid
vacation days to which the Employee is or becomes entitled at or anytime during
the Protection Period under the terms of the Employer’s vacation policy or
program. However, Good Reason will not arise under this subsection solely
because (x) the Company or any Subsidiary before a Change in Control or, after a
Change in Control, the Change Entity or any Related Entity terminates or
modifies any such program during the Protection Period solely to comply with
applicable law but only to the extent required to meet applicable legal
standards, (y) a plan or benefit program expires under self-executing terms
contained in that plan or benefit program before the Change in Control or
(z) the Company or any Subsidiary before a Change in Control or, after a Change
in Control, the Change Entity or any Related Entity replaces a plan or program
with a successor plan or program of equal or equivalent value to the Employee;
          (viii) for the duration of any period of any absence from active
employment that begins or continues at any time during the Protection Period,
failure to provide or continue for the Employee any benefits (including
disability benefits) available to employees who are absent from active
employment (including because of disability) under programs maintained by the
Company, the Change Entity or any Related Entity on the date the absence
(including disability) begins;
          (ix) during the Protection Period, the Employee is unable to perform
normally assigned duties because of a physical or mental condition and before
his/her Disability is established under paragraph 4(a), the Company or any
Subsidiary before a Change in Control or, after a Change in Control, the Change
Entity or any Related Entity terminates the Employee before the end of the
Disability determination period described in paragraph 4(a);
          (x) during the Protection Period, the Company or any Subsidiary before
a Change in Control or, after a Change in Control, the Change Entity or any
Related Entity unsuccessfully attempts to terminate the Employee for Cause, in
which case the Effective Period will not end earlier than 60 days after the
conclusion of the Employer’s unsuccessful attempt to terminate the Employee for
Cause;
          (xi) during the Protection Period, the Employer attempts to amend or
terminate this Agreement without regard to the procedures described in
paragraphs 10 or 13;
          (xii) failure at any time to obtain an assumption of the Company’s or
any Subsidiary’s, before a Change in Control, or, after a Change in Control, the
Change Entity’s or any Related Entity’s obligations under this Agreement by any
successor to any of them, regardless of whether such entity becomes a successor
to the Company or any Subsidiary, before a Change in Control, or, after a Change
in Control, the Change

-9-



--------------------------------------------------------------------------------



 



Entity or any Related Entity as a result of a merger, consolidation, sale of
assets or any other form of reorganization; or
          (xiii) termination of employment which is not effected pursuant to a
Notice of Termination satisfying the requirements of paragraph 5 herein.
     5. Notice of Termination. Any purported termination of the Employee’s
employment shall be communicated by a written Notice of Termination to the other
party delivered no later than 60 days after the Employee, in the case of Good
Reason, or, in other cases, the Company or any Subsidiary, before a Change in
Control, or, after a Change in Control, the Change Entity and any Related
Entity, knows or with reasonable diligence should have known of the event
constituting Good Reason, Cause or Disability. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provisions in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Employee’s employment under the provisions so indicated and
shall specify a “Date of Termination”, which shall be the date of the Employee’s
termination of employment.
     6. Compensation and Benefits Upon Termination.
          (a) If a Change in Control has occurred and during the Protection
Period the Employee’s employment is terminated (i) by the Employer other than
for Cause, Disability or death or (ii) by the Employee for Good Reason, the
Employee shall be entitled to (and each of the Change Entity and all Related
Entities shall be jointly liable for) the compensation and benefits provided in
subparagraph (c) below.
          (b) The compensation described in subparagraphs (c)(i), (c)(ii) and
(c)(iii) shall be paid by the Change Entity or the Employer (or jointly by them)
to the Employee in a single lump sum cash payment on or before the fifth
business day following the effective Date of Termination (or, if the Employee’s
Date of Termination occurred prior to a Change in Control, on or before the
fifth business day following the date of the Change in Control). The
compensation and benefits described in subparagraphs (c)(iv), (c)(v), (c)(vi)
and (c)(vii) will be paid as provided in those subparagraphs.
          (c) The compensation and benefits payable to an Employee pursuant to
this paragraph 6 shall be as follows:
          (i) Base Salary to Date of Termination. The Employee’s full base
salary through the Date of Termination.
          (ii) Base Salary. An amount equal to the Employee’s annual base salary
(at the highest annualized rate in effect at any time during the Protection
Period) multiplied by the number indicated in Item 6(c)(ii) on Exhibit A, which
Exhibit is attached hereto and incorporated by reference herein.
          (iii) Incentive Compensation. An amount equal to (y) the value of the
incentive compensation payment the Employee would receive if payout was made at
the “target” percentage for the Employee under the Company’s Executive Incentive
Plan

-10-



--------------------------------------------------------------------------------



 



(and/or any analogous plan adopted after the date of this Agreement) for the
year of the Employee’s Date of Termination (or any higher percentage based on
objective criteria specified in the Executive Incentive Compensation Plan for
the year in which the Date of Termination occurs and/or any analogous plan
adopted after the date of this Agreement that the Employee has achieved before
the Date of Termination) or, if higher, the value of the incentive compensation
payment the Employee received under the Company’s Executive Incentive Plan
(and/or any analogous plan adopted after the date of this Agreement) at any time
during the Protection Period multiplied by (z) the number indicated in
Item 6(c)(iii) on Exhibit A.
          (iv) Stock Plans. To the extent not otherwise vested pursuant to
paragraph 2A(b) above, the Employee’s outstanding stock options and other stock,
phantom stock, stock appreciation rights or similar arrangements in which he/she
participates, whether issued before, in connection with or after the Change in
Control will be fully vested and exercisable and settled in accordance with the
terms of the applicable plan or plans. Notwithstanding any provisions to the
effect that rights terminate upon termination of employment, the Employee (or
his/her beneficiary) shall be given the longer of 90 days after the Date of
Termination, or the remaining period provided in the grant (determined without
regard to the Employee’s termination), to realize or exercise all rights or
options provided under such plans with respect to any stock option, and other
stock, phantom stock, stock appreciation rights or similar grants.
          (v) Medical Benefits and Life Insurance. The Employer or the Change
Entity shall maintain in full force and effect for the Employee’s (and for
his/her family if family coverage is then in effect) continued benefit until the
earlier of the number of months listed in Item 6(c)(v) on Exhibit A after the
Date of Termination, or the end of the calendar month in which the Employee
reaches the age of 67, all medical insurance (including health care, dental and
prescription drug insurance), life insurance, and accidental death and
dismemberment insurance including conversion rights (collectively, “Welfare
Benefits”), with coverage and limits, separately for each Welfare Benefit and in
the aggregate, identical to those in effect with respect to the Employee
(including family coverage if family coverage is then in effect), immediately
before the Date of Termination or, if higher (both separately and in the
aggregate) at any time during the Protection Period. If the Employer or the
Change Entity is unable to provide some or all of the Welfare Benefits through
its insured program for the duration of the period described in the first
sentence of this paragraph, the Employer or the Change Entity will distribute to
the Employee a lump sum cash amount equal to the highest aggregate premium
amount paid during the Protection Period with respect to the Welfare Benefit it
is unable to provide through its insured programs multiplied by the number of
whole and fractional premium periods for which it is unable to provide this
coverage through its insured program, plus an additional amount equal to the
Premium Tax Obligation (as defined below). If the Employee is a participant in
the Company’s Executive Committee Life Insurance Program (and/or any analogous
plan adopted after the date of this Agreement) on the Date of Termination, the
Change Entity and/or the Employer shall pay the premium for the Employee on such
insurance for a period ending the earlier of the number of months listed in
Item 6(c)(v) on Exhibit A after the Date of Termination, or the calendar month
in which the Employee reaches the age of 67, plus an additional

-11-



--------------------------------------------------------------------------------



 



amount to the Employee equal to the Premium Tax Obligation. For the sole purpose
of determining the Employee’s eligibility to participate in the Company’s
Welfare Benefit programs, the Employee shall be considered to be on a paid leave
of absence as long as he/she is receiving benefits under this Agreement.
          The term “Premium Tax Obligation” shall mean an additional cash amount
equal to all applicable federal, state and local, income, wage, employment and
excise taxes (including those imposable under Code §4999) so that, after payment
of all taxes due on the cash payments described in this subparagraph (c)(v)
(i.e., the cash equivalent of the premiums needed to provide the Welfare
Benefits the Change Entity and/or the Company are unable to provide through
their insured programs), the Employee will retain cash equal to the highest
aggregate premium amount paid during the Protection Period with respect to the
Welfare Benefit it is unable to provide through its insured programs multiplied
by the number of whole and fractional premium periods for which it is unable to
provide this coverage through its insured program.
          Notwithstanding the foregoing, (A) any amounts or benefits that will
be paid or provided under this subparagraph with respect to health or dental
coverage after completion of the time period described in Treasury Regulation
§1.409A-1(b)(9)(v)(B) and (B) any other amounts or benefits that will be paid or
provided under this subparagraph shall be subject to the following requirements:
(1) the amount of expenses eligible for reimbursement or benefits provided
during any taxable year of the Employee may not affect the expenses eligible for
reimbursement or benefits to be provided in any other taxable year of the
Employee; (2) any reimbursement of an eligible expense shall be made on or
before the last day of the taxable year of the Employee following the taxable
year of the Employee in which the expense was incurred; and (3) the right to
such reimbursement or benefit may not be subject to liquidation or exchange for
another benefit.
          (vi) Supplemental Executive Retirement Plan. To the extent not
otherwise provided pursuant to paragraph 2A(c) above, the following shall apply
for purposes of calculating the Employee’s benefits, if applicable, under the
SERP:
          (x) for purposes of calculating the Employee’s Monthly Retirement
Income (as defined in the SERP) under Sections 4.01 and 4.02 (or successor
section) of the SERP and for purposes of determining the Employee’s vested
Monthly Retirement Income under Section 4.05 (or successor section) of the SERP,
the Employee’s Years of Service (as defined in the SERP) shall be increased by
24 months;
          (y) for purposes of calculating the Employee’s Monthly Retirement
Income under Section 4.02 of the SERP, the Employee’s Attained Age (as defined
in the SERP) shall be increased by 24 months; and
          (z) the Employee’s Average Monthly Earnings for purposes of the SERP
shall be deemed to be equal to the total of the highest monthly base salary
earned by the Employee during the 24 months immediately preceding the

-12-



--------------------------------------------------------------------------------



 



Change in Control and the value of the incentive compensation payment the
Employee would receive if payout was made at the “target” percentage for the
Employee under the Company’s Executive Incentive Plan (and/or any analogous plan
adopted after the date of this Agreement) in the year of Employee’s Date of
Termination (or any higher percentage based on objective criteria specified in
the Incentive Compensation Plan for the year in which the Date of Termination
occurs and/or any analogous plan adopted after the date of this Agreement) that
the Employee has achieved before the Effective Date of Termination in the year
of Employee’s Date of Termination divided by 12.
          The terms of this subparagraph (vi) shall apply only if Employee is a
participant in the SERP, and shall supersede any contrary provisions of the SERP
and any membership agreement executed between the Company and the Employee in
connection with the Employee’s participation in the SERP, unless expressly
provided otherwise in such membership agreement. The Employee’s SERP benefit,
calculated using the provisions of subparagraphs (vi), (x), (y) and (z) above,
is assumed to commence on the earliest date upon which the Employee is eligible
to retire under the SERP for purposes of determining the Actuarial Equivalent
(as defined in the SERP) of such benefit.
          If the SERP is terminated and the Employee cites that termination as a
basis for Good Reason termination, the benefits due under this subparagraph will
be calculated as if the SERP had not been terminated.
          (vii) Outplacement Fees. For a period not to exceed one year after the
Date of Termination, the Change Entity, the Employer or any Related Entity will
pay directly to the provider the reasonable expenses associated with
outplacement training of the Employee by a professional placement firm and in an
amount not to exceed that listed as Item 6(c)(vii) on Exhibit A.
          (d) Notwithstanding anything in this Agreement to the contrary, if the
Employee is a “specified employee” (within the meaning of Section 409A of the
Code and as determined under the relevant entity’s policy for determining
specified employees), on the Employee’s date of termination and the Employee is
entitled to a payment and/or a benefit under this Agreement that is required to
be delayed pursuant to Section 409A(a)(2)(B)(i) of the Code, then such payment
or benefit, as the case may be, shall not be paid or provided (or begin to be
paid or provided) until the first business day of the seventh month following
the date of the Employee’s termination of employment (or, if earlier, the date
of the Employee’s death). The first payment that can be made to the Employee
following such postponement period shall include the cumulative amount of any
payments or benefits that could not be paid or provided during such postponement
period due to the application of Section 409A(a)(2)(B)(i) of the Code.
     7. Overall Limitation on Benefits. Notwithstanding any provision in this
Agreement to the contrary (other than paragraphs 6(c)(v), 8 and 11 which will
apply under the circumstances described in those paragraphs and below), if, as
of the date of the Change in Control, the Change Entity (after consulting with
an independent accounting or compensation consulting company) ascertains that
the compensation and benefits provided to the Employee pursuant to or under this
Agreement (other than the Welfare Benefit Replacement Cost defined below and the
amounts

-13-



--------------------------------------------------------------------------------



 



described in paragraphs 8 and 11), either alone or when combined with other
compensation and benefits received by the Employee, would constitute “excess
parachute payments” within the meaning of Section 280G of the Code, or the
regulations adopted thereunder, then the compensation and benefits payable
pursuant to or under this Agreement (other than the Welfare Benefit Replacement
Cost and the amounts described in paragraphs 8 and 11) shall be reduced to the
extent necessary so that no portion thereof shall be subject to the excise tax
imposed by Section 4999 of the Code (“Excise Taxes”). The Employee or any other
party entitled to receive the compensation or benefits hereunder may request a
determination as to whether the compensation or benefit would constitute a
parachute payment and, if requested, such determination shall be made by an
independent accounting or compensation consulting company (other than the entity
described in the first sentence of this subparagraph) selected by the Change
Entity and approved by the party requesting such determination, the fees of
which will be borne solely by the Change Entity. Any reduction required under
this paragraph 7 shall be made consistent with the requirements of Section 409A
of the Code.
     If the Internal Revenue Service subsequently and finally decides that the
amount of the reduction applied under this paragraph 7 is not sufficient to
avoid the Excise Taxes on compensation and benefits (other than the Welfare
Benefit Replacement Cost and those amounts described in paragraphs 8 and 11),
the Employee will immediately remit an additional amount to the Change Entity
equal to the difference between the amount paid (other than the Welfare Benefit
Replacement Cost and those amounts described in paragraphs 8 and 11) and the
amount the Internal Revenue Service is necessary to avoid the Excise Taxes.
Also, the Employee agrees to promptly notify the Change Entity of an assessment
or inquiry from the Internal Revenue Service relating to payments under this
Agreement that would, if made final, result in imposition of an Excise Tax and
also agrees to cooperate with the Change Entity in resisting any Excise Tax
assessment. However, the Change Entity will have complete control over
resolution of any claim by the Internal Revenue Service that might generate an
Excise Tax (although it will have no dispositive power over any other tax matter
that may be subject to the same audit) and the Company will bear all costs
associated with that effort.
     For purposes of this paragraph 7, Welfare Benefit Replacement Cost equals
the sum of the amount required to enable the Employee to purchase the Welfare
Benefits the Change Entity and the Company are unable to provide through their
insured programs throughout the period described in paragraph 6(c)(v) plus the
Premium Tax Obligation. When applying the rules described in this paragraph 7,
the Welfare Benefit Replacement Cost and those amounts described in paragraphs 8
and 11 will be disregarded entirely and the calculation of any Excise Tax
liability (and, if appropriate, reduction of compensation and benefits to avoid
any Excise Tax liability) will be performed without reference to the Welfare
Benefit Replacement Cost and the amounts described in paragraphs 8 and 11.
     8. Legal, Etc., Fees. The Change Entity shall pay all reasonable legal,
accounting and actuarial fees and expenses incurred by the Employee of the
Employee’s estate in enforcing any right or benefit provided by this Agreement.
If it is subsequently determined that payment of these fees are parachute
payments, the Change Entity or the Employer will fully gross-up the Employee or
the Employee’s estate for the income, wage, employment and excise taxes
associated with that payment so that, after all applicable federal, state and
local, income, wage, employment and excise taxes (plus any assessed interest and
penalties), the Employee or the

-14-



--------------------------------------------------------------------------------



 



Employee’s estate will have incurred no liability (either for these fees or the
taxes just listed) with respect to the matters encompassed in this paragraph.
Any legal, accounting and actuarial fees and expenses being reimbursed must
relate to a claim brought during the lifetime of the Employee or the existence
of the Employee’s estate arising from the alleged breach of any obligation of
Employer under this Agreement and the reimbursement or payment is subject to the
following: (a) the amount eligible for reimbursement during any taxable year of
the Employee of the Employee’s estate may not affect the amount eligible for
reimbursement in any other taxable year of the Employee or the Employee’s
estate; (b) any reimbursement must be made on or before the last day of the
Employee’s or the Employee’s estate’s taxable year following the taxable year in
which the cost was incurred; and (c) the right to reimbursement for such costs
may not be subject to liquidation or exchange for another benefit. Any gross-up
payment of taxes shall be made by the end of the taxable year following the year
in which the Employee or the Employee’s estate remits the taxes being
grossed-up.
     9. Obligations. By signing this Agreement, the Employee agrees to be bound
by and to comply with the following restrictions, whether or not the Employee
also receives the compensation and benefits described in paragraph 6.
          (a) For a period of twelve (12) full calendar months after the
Employee’s employment terminates for any reason described in paragraph 6(a), he
will not directly or indirectly engage in, assist or have an active interest in
(whether as proprietor, partner, investor, shareholder, officer, director or any
type of principal whatsoever) or enter the employment of or act as agent for or
adviser or consultant to any person or entity who is (or is about to become)
engaged in any business that competes with the Company or in any national
banking association with deposits in excess of $5.0 billion anywhere in the
state of Ohio and in any county in Pennsylvania (or any other state) in which
FirstMerit has an office or branch on the date of termination. The Company and
the Employee expressly agree that a portion of the consideration described in
paragraph 6 is allocable to the non-competition covenant described in this
paragraph 9(a) and that the amount so allocated shall reduce the amount of any
“parachute payment” (within the meaning of Section 280G of the Code) to which
the Employee may be entitled under this Agreement. Notwithstanding the
foregoing, to the extent that any applicable law prohibits allocation of all or
any portion of the consideration described in this paragraph 6 to the
non-competition covenant described in this Paragraph 9(a) such that the amount
so allocated reduces the amount of any parachute payment to which the Executive
may be entitled under this Agreement, the non-competition covenant described in
this Section 9(a) shall not apply to the Employee.
          (b) If any “person” (as used in paragraphs 2(b) and 2(c)) initiates a
tender or exchange offer, distributes proxy materials to the Company’s
shareholders or takes other steps to effect, or that may result in, a Change in
Control, the Employee agrees not to terminate employment voluntarily during the
pendency of that activity (other than by reason of termination after reaching
retirement age or Disability or for Good Reason) and to continue to serve as a
full-time employee until those efforts are abandoned, that activity is
terminated or until a Change in Control has occurred.
          (c) Except as otherwise required by applicable law, Employee expressly
agrees to keep and maintain Confidential Information (as defined in paragraph
4(b)) confidential

-15-



--------------------------------------------------------------------------------



 



and not, at any time during or subsequent to the Employee’s employment, to use
any Confidential Information for Employee’s own benefit or to divulge, disclose
or communicate any Confidential Information to any person or entity in any
manner except (i) to employees or agents of the Company, any Subsidiary, the
Change Entity and any Related Entity that need the Confidential Information to
perform their duties on behalf of the Company, any Subsidiary, the Change Entity
and any Related Entity, (ii) in the performance of Employee’s duties, (iii) as a
necessary (and only to the extent necessary) part of any undertaking by the
Employee to enforce the Employee’s rights under this Agreement or (iv) pursuant
to a subpoena. Employee also agrees to notify the Company, before a Change in
Control and, after a Change in Control, the Change Entity promptly of any
circumstance Employee believes may legally compel the disclosure of Confidential
Information and to give this notice before disclosing any Confidential
Information.
          (d) The Employee agrees that during and after employment and without
additional compensation (other than reimbursement for reasonable associated
expenses, which shall be made consistent with the Employer’s normal policy
relating to the reimbursement of expenses) to cooperate with the Company, any
Subsidiary, the Change Entity and any Related Entity in the following areas:
          (i) the Employee agrees (w) to be reasonably available to answer
questions for the Company’s, any Subsidiary’s, the Change Entity’s and any
Related Entity’s officers regarding any matter, project, initiative or effort
for which the Employee was responsible while employed by the Employer and (x) to
cooperate with the Company, any Subsidiary, the Change Entity and any Related
Entity during the course of all third-party proceedings arising out of the
Company’s, any Subsidiary’s, the Change Entity’s or any Related Entity’s
business about which the Employee has knowledge or information. For purposes of
this Agreement, (y) “proceedings” includes internal investigations,
administrative investigations or proceedings and lawsuits (including pre-trial
discovery and trial testimony) and (z) “cooperation” includes the Employee’s
being reasonably available for interviews, meetings, depositions, hearings
and/or trials without the need for subpoena or assurances by the Company, any
Subsidiary, the Change Entity or any Related Entity providing any and all
documents in the Employee’s possession that relate to the proceeding and
providing assistance in locating any and all relevant notes and/or documents.
          (ii) unless compelled to do so by lawfully-served subpoena or court
order, the Employee agrees not to communicate with, or give statements or
testimony to, any attorney representing an interest opposed to the Company’s,
any Subsidiary’s, the Change Entity’s or any Related Entity’s interest
(“Opposing Attorney”), Opposing Attorney’s representative (including private
investigators) or current or former employee relating to any matter (including
pending or threatened lawsuits or administrative investigations) about which the
Employee has knowledge or information (other than knowledge or information that
is not Confidential Information as defined in paragraph 4(b)) as a result of
employment with the Company, any Subsidiary, the Change Entity or any Related
Entity. The Employee also agrees to notify the Employer after being contacted by
a third party or receiving a subpoena or court order to appear and testify with
respect to any matter that may include a claim opposed to the Company’s, any

-16-



--------------------------------------------------------------------------------



 



Subsidiary’s, the Change Entity’s or any Related Entity’s interest. However,
this subsection will not apply to any effort undertaken by the Employee to
enforce the Employee’s rights under this Agreement but only to the extent
necessary for that purpose.
          (iii) the Employee agrees not to communicate with, or give statements
to, any member of the media (including print, television or radio media)
relating to any matter (including pending or threatened lawsuits or
administrative investigations) about which the Employee has knowledge or
information (other than knowledge or information that is not Confidential
Information as defined in paragraph 4(b)) as a result of employment with the
Company, before a Change in Control, or, after a Change in Control, the Change
Entity immediately after being contacted by any member of the media with respect
to any matter affected by this section.
     (e) The Employee, the Company, any Subsidiary, the Change Entity and any
Related Entity agree that none will make any disparaging remarks about the
others. However, this restriction will not preclude (i) remarks by any employee
made in the normal course of business, (ii) remarks by the Employee that are
required to discharge the Employee’s regular duties or other duties described in
this Agreement, (iii) the Company, any Subsidiary, the Change Entity or any
Related Entity from making (or eliciting from any person) disparaging remarks
about the Employee concerning any conduct that may lead to a termination for
Cause (including initiating an inquiry or investigation that may result in a
termination for Cause), but only to the extent reasonably necessary to
investigate the Employee’s conduct and to protect the Company’s, any
Subsidiary’s, the Change Entity’s and any Related Entity’s interests or (iv) any
remarks made by any party that are necessary (but only to the extent necessary)
to resolve any dispute arising under this Agreement and that are made solely in
the context of proceeding undertaken pursuant to paragraph 11.
     (f) If the Employee breaches any obligation described in this Agreement:
          (i) If that breach occurs before a Change in Control, this Agreement
will terminate as of the date of the breach, even if the fact of the breach
becomes apparent at a later date and no amounts will be due under this
Agreement;
          (ii) If that breach occurs after a Change in Control but before the
Employee has terminated, this Agreement will terminate as of the date of the
breach, even if the fact of the breach becomes apparent at a later date, and no
amounts will be due under this Agreement; or
          (iii) If that breach occurs after a Change in Control and after the
Employee terminates employment, (y) the Change Entity will be entitled to treat
the Employee as having terminated for Cause and (z) Employee will repay the
amounts already received in paragraph 6 plus interest calculated with reference
to the mid-term applicable federal rate [as defined in Section 1274(d) of the
Code] for January 1 of each calendar year, compounded annually until paid and
will be entitled to no further amounts under this Agreement.

-17-



--------------------------------------------------------------------------------



 



     10. Term of Agreement. The Term of this Agreement shall be from the
Effective Date through the last day of the calendar month which is the number of
months listed in Item 10 on Exhibit A beginning after a Change in Control
(“Termination Date”). Nevertheless, this Agreement will terminate on the
earliest of the following to occur:
          (a) Except as provided in paragraph 6, the Employee’s employment with
the Company or any Subsidiary, before a Change in Control, or, after a Change in
Control, the Change Entity or any Related Entity terminates before the beginning
of the Protection Period;
          (b) Before the beginning of a Protection Period, the Employee is
reassigned to a more junior position than that held on the date of this
Agreement; however, if the more junior position is in an employee
classification, the majority of whose members have change in control termination
agreements (or analogous agreements, other than a Displacement Agreement), this
Agreement will remain in effect, although benefit levels will automatically be
adjusted to the level established under those agreements;
          (c) The Employee mutually agrees, in writing, to terminate this
Agreement, whether or not it is replaced with a similar agreement;
          (d) The Company notifies the Employee, in writing, that the Agreement
is to terminate at the end of its then current term. To be effective, however,
this written notice (i) must be given no later than 60 consecutive calendar days
before the end of the then current term but (ii) may never be effective during a
Protection Period, although a notice of termination of this Agreement given
during the portion of the Protection Period before a Change in Control may be
effective if a Change in Control does not occur; or
          (e) All payments due under this Agreement have been fully paid.
     However this Agreement will not terminate if, before the beginning of or
during a Protection Period, the Employee is reassigned to a more senior position
than that held on the date of this Agreement. In this case, the Agreement will
remain in effect, although the benefit levels will automatically be adjusted to
the level established for other employees assigned to that classification or, if
there is no other employee in that classification, to the highest level in
effect under this Agreement.
     11. Dispute Resolution. Any disagreement concerning the calculation of any
payment due under this Agreement that is not resolved by agreement between the
parties (or by the independent accounting or compensation consulting company
described in paragraph 7 with reference to matters described in that paragraph)
or other dispute or controversy arising out of or relating to this Agreement
that is not resolved by agreement between the parties, including the basis on
which the Employee’s employment is terminated, will be resolved by arbitration
in accordance with the rules of the American Arbitration Association. The award
of the arbitrator will be final, conclusive and nonappealable and judgment upon
the award rendered by the arbitrator may be entered in any court having
competent jurisdiction. The arbitrator must be an arbitrator qualified to serve
in accordance with the rules of the American Arbitration Association and one who
is approved by the Company, before a Change in Control, or, after a Change in
Control, the Change Entity and the Employee. If the Employee and the Company,
before a

-18-



--------------------------------------------------------------------------------



 



Change in Control, or, after a Change in Control, the Change Entity fail to
agree on an arbitrator, each must designate a person qualified to serve as an
arbitrator in accordance with the rules of the American Arbitration Association
and these persons will select the arbitrator from among those persons qualified
to serve in accordance with the rules of the American Arbitration Association.
Any arbitration relating to this Agreement will be held in Summit County, Ohio
(or other geographical area acceptable to the parties).
     The Company, before a Change in Control, or, after a Change in Control, the
Change Entity or any Related Entity will bear all reasonable costs associated
with any dispute arising under this Agreement, including reasonable accounting
and legal fees incurred by the Employee in connection with the arbitration
proceedings just described. If it is subsequently determined that payment of
these costs are parachute payments, the Company, before a Change in Control, or,
after a Change in Control, the Change Entity will fully gross-up the Employee
for the income, wage, employment and excise taxes associated with that payment
so that, after all applicable federal, state and local, income, wage, employment
and excise taxes (plus any assessed interest and penalties), the Employee will
have incurred no liability (either for these fees or the taxes just listed) with
respect to the matters encompassed in this paragraph. The treatment of payments
or reimbursements and gross-ups pursuant to this paragraph are described in
paragraph 8.
     If otherwise due, payments not being contested under the procedures
described in this paragraph will not be deferred during the pendency of
procedures described in this paragraph.
     If the arbitrator decides, at the conclusion of the arbitration proceedings
described in this paragraph, that the Company, before a Change in Control, or,
after a Change in Control, the Change Entity has understated the amount due
under this Agreement, the Company, before a Change in Control, or, after a
Change in Control, the Change Entity will, subject to application of paragraph 7
to the aggregate of the amount initially paid under paragraph 6 and the
additional award, pay the additional amount, if any, to the Employee within
30 days after the date of the award along with interest calculated at the
interest rate prescribed by the arbitrator. However, if, after application of
paragraph 7 to the arbitrator’s award, the net amount due to the Employee would
not increase, no amounts will be paid under this subsection, regardless of the
arbitrator’s award.
     12. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, provided that all
notices to the Company or any Subsidiary, before a Change in Control, or, after
a Change in Control, the Change Entity, the Employer or any Related Entity shall
be directed to the attention of the President of the Company with a copy to the
Secretary of the Company, before a Change in Control or, after a Change in
Control, to the President of the Change Entity with a copy to the Secretary of
the Change Entity (or, in the case of the President, directed to the notice of
the Chairman of the Board of the Company, before a Change in Control, or, after
a Change in Control, to the Chairman of the board of directors of the Change
Entity with a copy to the Secretary of the Change Entity), or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt. If the last address given by the Employee is not current, the Employer
will use reasonable means to locate the Employee.

-19-



--------------------------------------------------------------------------------



 



     13. Miscellaneous.
          (a) No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and such officer as may be specifically designated by
the Board or the board of directors of the Change Entity. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar provisions or conditions at
the same or at any prior or subsequent time.
          (b) This Agreement is intended to replace and supersede the existing
Change in Control Termination Agreement between the Company and the Employee,
which prior agreement shall become invalid as of the date of signing of this
Agreement. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement; provided, however,
that this Agreement shall not supersede or in any way limit the rights, duties
or obligations the Employee may have under any other written agreement with the
Company or any Subsidiary, the Change Entity, the Employer or any Related Entity
that are not inconsistent with the terms of this Agreement.
          (c) Except as expressly provided in this Agreement, the Employee’s
right to receive the payments described in this Agreement will not decrease the
amount of, or otherwise adversely affect, any other benefits payable to the
Employee under any other plan, agreement or arrangement.
          (d) The Employee is not required to mitigate the amount of any payment
described in this Agreement by seeking other employment or otherwise, nor will
the amount of any payment or benefit provided for in this Agreement be reduced
by any compensation or benefits the Employee earns, or is entitled to receive,
in any capacity after termination or by reason of the Employee’s receipt of or
right to receive any retirement or other benefits attributable to employment.
          (e) Except as expressly provided elsewhere in this Agreement, the
amount of any payment made under this Agreement will be reduced by amounts the
Employer is required to withhold in payment (or in anticipation of payment) of
any income, wage or employment taxes imposed on the payment.
          (f) The right of an Employee or any other person to receive any amount
under this Agreement may not be assigned, transferred, pledged or encumbered
except by will or by applicable laws of descent and distribution. Any attempt to
assign, transfer, pledge or encumber any amount that is or may be receivable
under this Agreement will be null and void and of no legal effect. However, this
paragraph will not preclude payment under paragraph 13(g) of any benefit to
which a deceased Employee is entitled.
          (g) Subject to the preceding subparagraph (f), this Agreement inures
to the benefit of and may be enforced by the Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

-20-



--------------------------------------------------------------------------------



 



          (h) If:
          (i) the Employee’s employment relationship shifts between the Company
and any Subsidiary before a Change in Control or after a Change in Control,
between the Change Entity and any Related Entity and there has been no
intervening termination, this Agreement will remain in full force and effect and
for all purposes of this Agreement, the Employee’s new employer will be
substituted for the Employee’s prior employer.
          (ii) if the Employee’s employer is no longer a Subsidiary, whether or
not as part of a transaction that constitutes a Change in Control, this
Agreement will remain in full force and effect. However, the Employee will not
be entitled to any amount under this Agreement on account of a Change in Control
that solely affects the Company after that transfer and is not part of the same
transaction through which the employer stopped being a Subsidiary.
     14. Validity. The validity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect. The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws (other than the laws of conflict of laws) of the State
of Ohio.
     15. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original by all of which
together will constitute one and the same instrument.
     16. Section 409A of the Code. This Agreement is intended to comply with the
requirements of Section 409A of the Code, and, to the maximum extent permitted
by law, shall be interpreted, construed and administered consistent with this
intent. None of the Company, the Employer, any Related Entity, the Change
Entity, the Board or any other person shall have liability in the event this
Agreement fails to comply with the requirements of Section 409A of the Code.
Nothing in this Agreement shall be construed as the guarantee of any particular
tax treatment to the Employee.

-21-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
date above first written.

                  FirstMerit Corporation    
 
           
 
  By:        
 
           
 
      Christopher J. Maurer,    
 
      Executive Vice President    
 
                Employee:    
 
                          (Signature)    
 
                          (Printed Name)    

-22-



--------------------------------------------------------------------------------



 



Amended and Restated
Change in Control Termination Agreement
(Tier I)
Exhibit A

         
Name of Executive:
       
 
       
Item 6(c)(ii): Multiplied By:
      (insert number)
 
       
Item 6(c)(iii): Multiplied By:
      (insert number)
 
       
Item 6(c)(v):
      (insert number of months)
 
       
Item 6(c)(vii): Outplacement Fee:
  $[insert]    
 
       
Item 10:
      (insert number of months, not to exceed 24)

-23-